Motion by TDC Electronics, Inc. for reargument of its motion for enlargement of time to serve and file a respondent’s brief on an appeal from an order of the Supreme Court, Queens County, dated August 16, 1993, which motion was decided by decision and order of this Court dated December 29, 1994.
Cross motion by the appellant to preclude the TDC Electronics, Inc., from filing a brief, and to impose reasonable attorney’s fees and costs for its cross motion and opposition to the instant motion.
By decision and order dated February 24, 1995, the motion was granted and the branch of the cross motion which is to award the appellant reasonable attorney’s fees and costs for its cross motion and opposition to the motion and to consider the propriety of the imposition of sanctions was referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the cross motion and the papers filed in opposition thereto and upon the oral argument of the appeal it is,
Ordered that the branch of the cross motion which is to award the appellant reasonable attorney’s fees and costs for *537its cross motion and opposition to the motion and for the imposition of sanctions is denied.
We note that while we have denied that branch of the appellant’s cross motion which was for costs and the imposition of sanctions, in affirming the order appealed from we have not awarded costs to the respondent TDC Electronics, Inc. Miller, J. P., Pizzuto, Joy and Friedmann, JJ., concur.